Citation Nr: 0824056	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

Bilateral hearing loss is not attributable to the veteran's 
service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In two letters dated in March 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection for hearing 
loss due to acoustic trauma; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established.  This pre-adjudicative 
notice fully complies with the applicable regulations and 
case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection 

The veteran seeks service connection for bilateral hearing 
loss, which he contends is the result of noise exposure in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical evidence of record reflects a current diagnosis 
of mild to profound bilateral sensorineural hearing loss.  
See VA audio exam, August 2006.  Thus, the first requirement 
for service connection, that of a current hearing loss 
disability, has been established.

The veteran does not contend that he was treated for hearing 
loss during service.  Indeed, his service treatment records 
reflect that his hearing was evaluated as normal upon 
military separation in January 1946.  However, when the 
veteran engaged in combat with the enemy during his service, 
his lay testimony of injuries sustained in service will be 
sufficient to establish an in-service injury so long as it is 
consistent with the circumstances, conditions, or hardships 
of that service.  38 U.S.C.A. § 1154(b) (West 2002).  In this 
case, the record reflects that the veteran engaged in combat 
with the enemy during his service on Saipan and Tinian in the 
Marianas Islands during June, July, and August 1944.  See 
Service personnel records.  He contends that he was exposed 
to extreme noise levels due to his combat experience.  This 
is consistent with the circumstances of his service as a 
Marine Corps machine gunner and rifleman.  Thus, the in-
service event is established.  

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability.  The veteran is required to 
meet his evidentiary burden as to service connection, such as 
whether there is a nexus to service, which requires competent 
medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 
(1996).

In this case, there is no competent medical evidence of 
record that relates the veteran's current hearing loss to his 
military service.  Instead, the only etiological opinion of 
record indicates that that veteran's hearing loss and 
tinnitus were not caused by or a result of military noise 
exposure.  See VA audio exam, August 2006.  While the 
examiner noted that she had not reviewed the veteran's 
private audiological records, those evaluations were 
conducted many years after service between July 1978 and 
January 1988 and are not directly related to the issue at 
hand regarding etiology of the veteran's hearing disability.  
The veteran has not submitted any private medical evidence to 
rebut the VA examiner's opinion.  The medical opinion by the 
VA examiner is found to be credible because it is based on a 
personal examination of the veteran.  Additionally, notations 
made in the examination report make clear that the 
audiologist understood the veteran's level of in-service 
noise exposure.  The examiner also offered a reasonable 
medical basis for her conclusions.  Absent credible medical 
evidence to the contrary, the Board is not in a position to 
further question the results of this exam.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

It is also noted that the record includes details of the 
veteran's post-service occupational noise exposure as an 
electrician, to include installing 400-cycle generators which 
the veteran reported as being very loud.  The veteran also 
reported recreational noise exposure from firing a gun during 
hunting and target practice.  See VA audio exam, January 
2004.  This post-service noise exposure further weighs 
against the veteran's claim.
Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2006).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  In this case, the veteran separated from 
service in January 1946.  The first documented diagnosis of 
sensorineural hearing loss is in January 2004.  Therefore, 
presumptive service connection is not warranted. 

To be clear, the Board does not doubt the sincerity of the 
veteran's claims regarding the symptoms of hearing loss that 
he experiences or the character of his honorable military 
service with the U.S. Marine Corps.  Indeed, the record 
clearly reflects the veteran's distinguished service in 
combat in the Pacific Theater during World War II.  However, 
entitlement to service connection is prefaced on formal 
medical findings.  The preponderance of the evidence is 
against the veteran's claim; the benefit of the doubt 
provision does not apply.  As the medical evidence of record 
does not relate the veteran's current hearing loss to his 
military service, service connection must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


